[a104001.jpg]
1 OWENS & MINOR, INC. PERFORMANCE SHARE AWARD AGREEMENT THIS PERFORMANCE SHARE
AWARD AGREEMENT (“Agreement”) dated as of February 5, 2016 between Owens &
Minor, Inc., a Virginia corporation (the “Company”), and _______________
(“Participant”) is made pursuant to and subject to the provisions of the
Company's 2015 Stock Incentive Plan (the “Plan”). All capitalized terms used in
this Agreement that are not otherwise defined shall have the same meanings given
to them in the Plan. 1. Grant of Performance Share Award. In accordance with the
Plan, on February 5, 2016 (the “Date of Grant”), the Company granted to the
Participant, subject to the terms and conditions of the Plan and the terms and
conditions set forth in this Agreement, _______ shares of performance-based
stock as more particularly described herein and subject to the requirements of
Section 2 (the “Performance Shares”). The Participant will earn the Performance
Shares to the extent that the requirements of Section 2 are satisfied. The
Company will issue shares of Common Stock in accordance with this Agreement in
settlement of the Performance Shares, if any, that the Participant earns in
accordance with Section 2, which shares of Common Stock (the “Restricted Stock”)
will be further subject to the vesting and forfeiture provisions described in
Section 4 (except as otherwise specifically provided in Section 3(b)). Upon
satisfaction of the vesting provisions of Section 4, all restrictions applicable
to the shares of Restricted Stock shall lapse. 2. Earning Performance Shares.
This Section 2 determines the number of Performance Shares that the Participant
may earn under this Agreement. (a) The Participant will earn Performance Shares
based on achievement by the Company of the Performance Metrics (defined below)
for the Performance Period. The number of Performance Shares earned by the
Participant will be determined based upon the following formula (with any earned
fractional Performance Shares being rounded down to the nearest whole number),
the terms of which are further defined below: (Weighted Payout Percentage) x
(Target Shares) The “Weighted Payout Percentage” defined below, is determined
based on the following Performance Metrics, table and the definitions below:
Below Threshold Threshold Target Maximum Above Maximum Payout Percentages 0% 50%
100% 200% 200% Performance Metric Weight Adjusted Diluted EPS 80% Average ROIC
20% For purposes of determining the level of achievement or “Payout Percentage”
of each Performance Metric, if the Performance Metric is achieved at a level
between Threshold and Target or Target



--------------------------------------------------------------------------------



 
[a104002.jpg]
2 and Maximum, then the level of performance will be determined based on a
straight-line interpolation of achievement levels between Threshold and Target
or Target and Maximum, as the case may be. “Adjusted Diluted EPS” shall mean,
for the Performance Period, the Company's Adjusted Net Income on a per diluted
common share basis. "Adjusted Net Income" shall mean, for the applicable
Performance Period, the Company's net income as presented in the Company's
consolidated audited income statement for such period, adjusted to eliminate or
exclude the after-tax effects of unusual or non-recurring items, including but
not limited to, the effect of accounting and/or tax changes; tangible and
intangible asset impairment charges; fees, expenses and charges associated with
debt and/or equity financing transactions, merger and acquisition activity
(including the purchase or sale of a business unit or its assets) and exit and
realignment activities; gains/losses from asset sales not made in the ordinary
course of business; retirement plan gains/losses; and gains/losses or charges
associated with material litigation, regulatory, tax or insurance settlements;
and fluctuations in currency exchange rates. Adjustments to the Company’s net
income for purposes of determining any Award earned hereunder shall be taken
into account only to the extent that they are separately identified or
quantified in the Company’s consolidated audited financial statements, the notes
to the consolidated financial statements, “Management’s Discussion and Analysis”
in the Company’s Annual Report on Form 10-K or in other Company filings with the
Securities and Exchange Commission. “Adjusted Operating Earnings” shall mean,
for the applicable Performance Period, the Company's operating earnings as
presented in the Company's consolidated audited income statement for the
Performance Period, adjusted to eliminate or exclude the effects of unusual or
non-recurring items, which adjustments shall be approved by the Committee as
provided in Section 3 below, including but not limited to, the effect of
accounting changes; tangible and intangible asset impairment charges; fees,
expenses and charges associated with debt and/or equity financing transactions,
merger and acquisition activity (including the purchase or sale of a business
unit or its assets and any post transaction-related claims, litigation or
settlement charges) and exit and realignment activities; gains/losses from asset
sales not made in the ordinary course of business; retirement plan gains/losses;
and gains/losses or charges associated with material litigation, regulatory, tax
or insurance settlements; and fluctuations in currency exchange rates.
Adjustments to the Company’s operating earnings for purposes of determining any
Award earned hereunder shall be taken into account only to the extent that they
are separately identified or quantified in the Company’s consolidated audited
financial statements, the notes to the consolidated financial statements,
“Management’s Discussion and Analysis” in the Company’s Annual Report on Form
10-K or in other Company filings with the Securities and Exchange Commission.
“Adjusted Operating Earnings After Tax” shall mean the Adjusted Operating
Earnings less the product of the Adjusted Operating Earnings and the Adjusted
Tax Rate. “Average ROIC” shall mean the two-year average (for the Performance
Period) of the ROIC.



--------------------------------------------------------------------------------



 
[a104003.jpg]
3 “Adjusted Tax Rate” shall mean the effective tax rate pertaining to the
Adjusted Net Income. “Invested Capital” means the Company’s Total Debt plus
Shareholders’ Equity less Cash and Cash Equivalents. Total Debt, Cash and Cash
Equivalents and Shareholder’s Equity shall be determined from the Company’s
consolidated audited financial statements and footnotes thereto. “Performance
Metric” means for the Performance Period each of (i) Average ROIC and (ii)
Adjusted Diluted EPS. “Performance Period” means for (i) Average Return on
Invested Capital the period of fiscal years 2016 and 2017, and (ii) Adjusted
Diluted EPS the period of fiscal year 2017. “Return on Invested Capital (ROIC)”
shall mean the Adjusted Operating Earnings After Tax divided by the average
Invested Capital (average of the beginning and ending Invested Capital balances
for the relevant year of the Performance Period). “Target Shares” means the
number of Performance Shares set forth in Section 1 of this Agreement, as may be
adjusted from time to time in accordance with Section 10. “Weight” means, with
respect to any Performance Metric, the applicable Weight specified in the table
above. “Weighted Payout Percentage” means the weighted average of the level of
achievement of the Performance Metrics (based on the Weight for each such metric
in the table above). (b) Effect of Termination Prior to Determination of
Restricted Stock. Except as provided in subparagraphs (c), (d) and (e), no
Performance Shares will be earned if the Participant’s employment with, and
service to, the Company and its Affiliates terminates or is terminated for any
reason before the later to occur of (i) January 1, 2018, (ii) the date the
Restricted Stock are certified by the Committee as provided in Section 3(b), or
(iii) if the Committee has not certified as required by Section 3(b), then March
15, 2018 (such later date to occur being referred to as the “Measurement Date”).
(c) Death or Disability. This subparagraph (c) applies if the Participant’s
employment with, and service to, the Company and its Affiliates terminates
before the Measurement Date, on account of the Participant’s death or permanent
and total disability (as defined in Section 22(e)(3) of the Code). In the event
of the Participant’s death prior to the Measurement Date, the number of
Performance Shares earned by the Participant shall equal the number determined
in accordance with subparagraph (a). In the event the Participant’s employment
terminates before the Measurement Date due to permanent and total disability,
the number of Performance Shares earned by the Participant shall equal the
number determined in accordance with subparagraph (a) multiplied by a fraction.
The numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 36-month period beginning January 1, 2016 and ending
December 31, 2018 (including any period that the Participant was absent from
work for illness, injury or short term disability prior to termination of
employment) and the denominator shall be 36.



--------------------------------------------------------------------------------



 
[a104004.jpg]
4 (d) Retirement. This subparagraph (d) applies if the Participant’s employment
with, and service to, the Company and its Affiliates terminates before the
Measurement Date on account of the Participant’s retirement (defined below). In
the event of the Participant’s retirement before the Measurement Date, the
number of Performance Shares earned by the Participant shall equal the number
determined in accordance with subparagraph (a) multiplied by a fraction. The
numerator of the fraction shall be the number of whole months that the
Participant was employed by, or providing services to, the Company or an
Affiliate during the 36-month period beginning January 1, 2016 and ending
December 31, 2018 and the denominator shall be 36. For purposes of this
Agreement, retirement means severance from the employment of the Company (i) at
or after the attainment of age 55 and after completing that number of years of
service with the Company that, when added to Participant’s age at the time of
severance from employment, equals at least 65 or (ii) at or after the attainment
of age 65. (e) Change in Control. The Participant will earn the number of
Performance Shares equal to Target Shares if there is a Change in Control before
January 1, 2018. 3. Settlement of Performance Shares. The Performance Shares
will be settled in accordance with this Section 3. (a) Committee Certification.
As soon as practicable after December 31, 2017 (but no later than March 15,
2018), the Committee will determine the number of Performance Shares that are
earned under the provisions of Section 2. The Committee’s determination shall be
set forth in writing, as part of the minutes of a meeting of the Committee, by
unanimous consent or otherwise. Notwithstanding the preceding sentences, a
written determination of the Committee shall not be required in the case of
Performance Shares that are earned pursuant to the provisions of Section 2(e).
(b) Issuance of Restricted Stock. As soon as practicable after the Committee’s
certification under subparagraph (a) (but no later than March 15, 2017), the
Committee shall issue shares of Restricted Stock under the Plan in settlement of
the Performance Shares earned by the Participant. The number of shares of
Restricted Stock issued shall equal the number of Performance Shares earned by
the Participant. Notwithstanding the preceding sentences, (i) if the Performance
Shares are earned pursuant to the provisions of Section 2(c) or 2(d), such
Performance Shares shall be settled in shares of Common Stock that are not
subject to the restrictions set forth in Section 4 and (ii) if the Performance
Shares are earned pursuant to the provisions of Section 2(e), the number of
shares of Restricted Stock indicated in Section 2(e) shall be issued to the
Participant on the Control Change Date, and such shares of Restricted Stock
shall otherwise be treated as provided in Section 4(c)(vi). (c) Registration,
etc. Shares of Restricted Stock issued in settlement of the Performance Shares
shall be registered in the name of the Participant on the stock transfer books
of the Company but shall be held by the Company (or its transfer agent) during
the Restricted Period (defined below). The Company’s Secretary and its General
Counsel shall serve as attorney-in-fact for Participant during the Restricted
Period with full power and



--------------------------------------------------------------------------------



 
[a104005.jpg]
5 authority in Participant’s name to assign and convey to the Company any shares
of Restricted Stock that Participant forfeits under Section 4(c) or that are
recovered under Section 5. Each certificate representing shares of Restricted
Stock may bear a legend referring to the risk of forfeiture of the shares and
stating that such shares are nontransferable until all restrictions have been
satisfied and the legend has been removed. (d) Dividends. Upon issuance of
shares of Restricted Stock in settlement of the Performance Shares earned by the
Participant, the Company shall pay Participant in cash the amount of any
dividends that would have been paid on the Performance Shares prior to
settlement if the Performance Shares had been actual shares of Restricted Stock
outstanding during the period from January 1, 2016 through December 31, 2017. No
dividends will be paid on the Performance Shares if Restricted Stock is not
earned and issued hereunder. 4. Terms of Restricted Stock. The shares of
Restricted Stock issued in settlement of the Performance Shares are subject to
the following terms and conditions: (a) Restricted Period. Until February 5,
2019 (the “Restricted Period”) or the lapse of restrictions as provided in
subparagraph (c) hereof, the Restricted Stock shall be subject to the following
restrictions: (i) Participant shall not be entitled to receive the Common Stock
evidencing the Restricted Stock; (ii) Restricted Stock may not be sold,
transferred, assigned, pledged, conveyed, hypothecated or otherwise disposed of;
and (iii) Restricted Stock may be forfeited immediately as provided in
subparagraph (c) hereof. (b) Distribution of Restricted Stock. If Participant
remains in the continuous employment of the Company or an Affiliate during the
entire Restricted Period and otherwise does not forfeit such shares pursuant to
subparagraph (c) hereof, all restrictions applicable to the shares of Restricted
Stock shall lapse upon expiration of the Restricted Period and a certificate or
certificates representing the shares of Common Stock that were granted to
Participant in the form of shares of Restricted Stock shall be delivered to
Participant. (c) Lapse of Restrictions or Forfeiture. (i) Death. If
Participant’s employment with the Company and its Affiliates is terminated
before the expiration of the Restricted Period by reason of Participant’s death,
all restrictions applicable to the shares of Restricted Stock shall immediately
lapse on the date of Participant’s death and the certificate or certificates
representing the shares of Common Stock shall be delivered to Participant’s
estate. (ii) Disability. If Participant’s employment with the Company and its
Affiliates is terminated before the expiration of the Restricted Period by
reason of total and



--------------------------------------------------------------------------------



 
[a104006.jpg]
6 permanent disability, restrictions on a pro rata number of shares of
Restricted Stock shall lapse. The “pro rata number” shall be the number of
shares of Restricted Stock multiplied by a fraction, the numerator of which
shall be the number of whole months that the Participant was employed by, or
providing services to, the Company or an Affiliate during the 36-month period
beginning January 1, 2016 and ending December 31, 2018 (including any period
that the Participant was absent from work for illness, injury or short term
disability prior to termination of employment) and the denominator shall be 36.
The certificate or certificates representing the shares of Common Stock upon
which the restrictions have lapsed shall be delivered to Participant. (iii)
Retirement. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
retirement, all restrictions on a pro rata number of shares of Restricted Stock
shall lapse. The “pro rata number” shall be the number of shares of Restricted
Stock multiplied by a fraction, the numerator of which shall be the number of
whole months that the Participant was employed by, or providing services to, the
Company or an Affiliate during the 36-month period beginning January 1, 2016 and
ending December 31, 2018 and the denominator shall be 36. The certificate or
certificates representing the shares of Common Stock upon which the restrictions
have lapsed shall be delivered to Participant. Notwithstanding the foregoing, if
Participant’s service to the Company or an Affiliate continues from and after
the date of retirement through (i) membership on the Board, (ii) a written
consulting services arrangement with the Company or an Affiliate or (iii) at the
Company’s discretion, a written confidentiality and non-solicitation agreement
with the Company (“Post-Retirement Service”), shares of Restricted Stock shall
not be forfeited but shall continue to be held by the Company until the earlier
of (A) the end of the Restricted Period at which time such shares shall be
delivered to the Participant or (B) the date Participant ceases to provide
Post-Retirement Service at which time the restrictions on a pro rata number of
Restricted Shares shall lapse (determined using the formula above). (iv)
Termination of Employment by Company or Affiliate. (a) With Cause. If the
Company or an Affiliate terminates Participant’s employment with the Company and
its Affiliates with “cause,” after the Measurement Period but before the
expiration of the Restricted Period, all shares of Restricted Stock shall be
forfeited immediately and all rights of Participant to such shares shall
terminate immediately without further obligation on the part of the Company. For
purposes of this Agreement, “cause” means: (i) misappropriation, theft or
embezzlement of funds or property from the Company or an Affiliate or securing
or attempting to secure personally any profit in connection with any transaction
entered into on behalf of the Company or an Affiliate, (ii) conviction of, or
entry of a plea of “nolo contendere” with respect to, a felony which, in the
reasonable opinion of the Company, is likely to cause material harm to the
Company’s or an Affiliate’s business, customer or supplier relations, financial
condition or prospects, (iii) violation of the Company’s Code of Honor or any



--------------------------------------------------------------------------------



 
[a104007.jpg]
7 successor code of conduct; or (iv) failure to substantially perform (other
than by reason of illness or temporary disability, regardless of whether such
temporary disability is or becomes a total and permanent disability (as defined
in subparagraph 4(c)(ii) above), or by reason of approved leave of absence) the
duties of Participant’s job. (b) Without Cause. If Participant’s employment with
the Company and its Affiliates is terminated by the Company or an Affiliate
without “cause,” after the Measurement Period but before the expiration of the
Restricted Period all restrictions on a pro rata number of Restricted Stock
shall lapse. The “pro rata number” shall be the number of shares of Restricted
Stock multiplied by a fraction, the numerator of which shall be the number of
whole months that the Participant was employed by, or providing services to, the
Company or an Affiliate during the 36-month period beginning January 1, 2016 and
ending December 31, 2018 (and the denominator shall be 36). (v) Termination of
Employment by Participant. If Participant resigns from employment with the
Company and its Affiliates before the expiration of the Restricted Period,
without regard to the reason for such resignation (other than death, disability
or retirement as provided in subsections (i), (ii) and (iii) above), all of the
Restricted Stock shall be forfeited immediately and all rights of Participant to
such shares shall terminate immediately without further obligation on the part
of the Company. (vi) Change in Control. (a) If, upon a Change in Control, (i)
the shares of Restricted Stock are assumed by, or a substitute award granted by,
the surviving entity (together with its Related Entities, the “Surviving
Entity”) in the Change in Control (such assumed or substituted award to be of
the same type of award as the Restricted Stock with a value as of the Control
Change Date substantially equal to the value of the Restricted Stock) and (ii)
within 24 months of the Control Change Date, Participant’s employment with the
Surviving Entity is terminated by the Surviving Entity without Cause (defined
below) or by Participant for Good Reason (defined below), all restrictions
applicable to the Restricted Stock shall immediately lapse on the date of
employment termination and the shares of Common Stock evidencing the Restricted
Stock upon which the restrictions have lapsed shall be delivered to Participant.
(b) For purposes of this subsection 4(c)(vi), “Cause” shall mean (i) the willful
and continued failure by Participant to substantially perform his or her duties
with the Surviving Entity (other than any such failure resulting from
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to Participant by the Surviving
Entity, which demand specifically identifies the manner in which the Surviving
Entity believes that Participant has not substantially performed his or her
duties, or (ii) the willful



--------------------------------------------------------------------------------



 
[a104008.jpg]
8 engaging by Participant in conduct which is demonstrably and materially
injurious to the Surviving Entity, monetarily or otherwise. For purposes of this
paragraph, no act, or failure to act, on Participant’s part shall be deemed
"willful" unless done, or omitted to be done, not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Surviving Entity. (c) For purposes of this subparagraph 4(c)(vi), “Good Reason”
shall have the meaning given to such term in the Executive Severance Agreement
between Participant and the Company, as such agreement from time to time may be
amended, modified, extended or replaced by a successor agreement or plan. (d)
If, upon a Change in Control, the Restricted Stock are not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subparagraph 4(c)(vi)(a) above, all restrictions applicable to the
Restricted Stock shall immediately lapse on the Control Change Date and the
shares of Common Stock evidencing the Restricted Stock upon which the
restrictions have lapsed shall be delivered to Participant. 5. Recoupment
Policy. Notwithstanding any other provision in this Agreement to the contrary,
the Performance Shares and underlying Restricted Stock granted under this
Agreement are subject to recoupment by the Company in accordance with the
Company’s Policy on Recoupment of Executive Incentive Compensation in effect on
the date of this Agreement, as such policy is interpreted and applied by the
Company’s Board of Directors. 6. Nontransferability. The Performance Shares are
nontransferable except by will or by the laws of descent and distribution.
Shares of Restricted Stock issued in settlement of the Performance Shares cannot
be transferred before the Restricted Period lapses except by will or by the laws
of descent and distribution. 7. Shareholder Rights; Dividends. Except as
otherwise specifically provided herein, the Participant shall not have any
rights as a shareholder of the Company with respect to the Performance Shares.
Upon the issuance of shares of Restricted Stock in settlement of the Performance
Shares, the Participant shall have all of the rights of a shareholder of the
Company with respect to those shares, including the right to vote the shares and
to receive, free of all restrictions, ordinary cash dividends. Stock received as
a dividend on, or in connection with a stock split of any shares of Restricted
Stock issued in settlement of the Performance Shares shall be subject to the
same vesting restrictions as the underlying shares of Restricted Stock. The
Participant’s right to receive any extraordinary dividends or distributions with
respect to shares of Restricted Stock issued in settlement of the Performance
Shares shall be at the sole discretion of the Committee, but in the event of any
such extraordinary event, the Committee shall take action appropriate to
preserve the value of, and to prevent the unintended enhancement of value in,
such shares of Restricted Stock. 8. Withholding. The Participant shall pay the
Company any amount of taxes as may be necessary in the opinion of the Company to
satisfy tax withholding required under the laws of any country, state, province,
city or other jurisdiction, including but not limited to income taxes, capital



--------------------------------------------------------------------------------



 
[a104009.jpg]
9 gains taxes, transfer taxes, and social security contributions. In lieu
thereof, the Company shall have the right to retain, from the Restricted Stock,
the number of Restricted Stock with Fair Market Value equal to the minimum
amount required to be withheld. In any event, the Company shall have the right
to deduct from all amounts paid to a Participant in cash (whether under the Plan
or otherwise) any taxes required to be withheld. 9. No Right to Continued
Employment. The award and settlement of the Performance Shares does not give
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his or her employment at any time. 10. Change in
Capital Structure. The number of Performance Shares and the performance criteria
in Section 2 (or, after any settlement of the Performance Shares, the number of
shares of Restricted Stock) shall be adjusted as the Committee determines is
equitably required in the event the Company effects one or more stock dividends,
stock split-ups subdivisions or consolidations of shares, other similar changes
in capitalization or such other events as are described in the Plan. 11.
Governing Law. This Agreement shall be governed by the laws of the Commonwealth
of Virginia. 12. Conflicts. In the event of any conflict between the provisions
of the Plan as in effect on the Date of Grant and the provisions of this
Agreement, the provisions of the Plan shall govern. All references herein to the
Plan shall mean the plan as in effect on the Date of Grant. 13. Participant
Bound by Plan. Participant hereby acknowledges that a copy of the Plan has been
made available to him or her and he or she agrees to be bound by all the terms
and provisions of the Plan. 14. Binding Effect. Subject to the limitations
stated above and in the Plan, this Agreement shall be binding upon Participant
and his or her successors in interest and the successors of the Company.



--------------------------------------------------------------------------------



 
[a104010.jpg]
10 IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written. OWENS & MINOR, INC. By: _________________________________
President & Chief Executive Officer By: __________________________________
Participant



--------------------------------------------------------------------------------



 